Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Patent Board Decision on 01/18/2022. Claims 1 and 7 are independent claims; Claim 16 has been cancelled.   Claims 1-15 have been examined and are pending
Examiner's Statement of reason for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Board decision on 01/18/2022 indicates that independent claims 1-15 are patentable over the closet prior art applied.
No reason for allowance is needed as the record is clear in light of applicant's arguments/amendment filed on 11/22/2019. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUU PHAM whose telephone number is (571)270-5002.  The examiner can normally be reached on Mon-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/Canh Le/
Examiner, Art Unit 2439

February 5th, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439